       Case 3:20-cv-05156-LC-EMT Document 5 Filed 05/15/20 Page 1 of 2



                                                                          Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


MICHAEL J. KAHANE,
FDOC Inmate No. K59166,
    Plaintiff,

vs.                                          Case No.: 3:20cv5156/LAC/EMT

M. CARROLL,
     Defendant.
__________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated April 15, 2020 (ECF No. 4). Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The chief magistrate judge’s Report and Recommendation is adopted and

         incorporated by reference in this order.

      2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED.
        Case 3:20-cv-05156-LC-EMT Document 5 Filed 05/15/20 Page 2 of 2



                                                                             Page 2 of 2

       3. This case is DISMISSED WITHOUT PREJUDICE pursuant to 28

          U.S.C. § 1915A(b)(1) as malicious and pursuant to the three strikes

          provision of 28 U.S.C. § 1915(g).

       4. The clerk is directed to enter judgment accordingly and close this case.

   DONE AND ORDERED this 15th day of May, 2020.



                                s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5156/LAC/EMT
